Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	In view of the remarks filed, the application is still pending. Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. Therefore a FINAL REJECTION is being administered in view of James J Delmonico (US Patent 6874052) and Shoichiro Sengoku (US Publication 2016/0147684).

Response to Arguments
2.	The arguments are summarized as the following:
A.	Delmonico discloses isolation or rendering the bridge inoperative, but this does not equal a temporary holding of communication as is the intent of the feature in the present claim 1 if read in full. Isolation or rendering the bridge inoperative does not put a ‘hold’ on the communication, but it merely ensures that the information provided is not forwarded further. The fact that Delmonico terminates or effectively ignores the information of the communication means that continuation or resumption of the communication is not an option without substantial further measures that do not logically follow from Delmonico (or Sengoku for that matter). Therefore, Delmonico does not deny novelty of the modules being arranged to hold communication towards the PC bus, while allowing continuation thereof.

In view of the applicant’s argument A, the examiner notes Delmonico discloses host bus master provides serial clock and data signals when transmitting to the bridge, where the bridge functions as an I2C slave. With the acknowledgement of transmission, a stop condition on the bus when an operation is not currently in progress occurs (Column 5 lines 36-67, Column 6 lines 7-9, and Column 7 lines 60-63) In combination with Delmonico’s disclosure of I2C devices, the examiner noted that Sengoku discloses “protocols governing I2C bus operations define basic types of messages, each of which begins a start and ends with a stop”. (Paragraph [0119]) Sengoku further discloses symbol stretching to avoid timing issues when legacy I2C devices are connected to the serial bus during transmission. Sengoku further discloses when a slave device holds the SCL low after an acknowledgement (ACK) bit is transmitted. (Paragraph [0133]) (Paragraph [0107]) Therefore the examiner does not believe an error occurred in equivalency through use of the modified Delmonico. 

The examiner does however note, miswording the hold through use of the term “isolation”, however the overall inventive concept has been predated by the obvious combination of Delmonico in view of Sengoku.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over James J Delmonico (US Patent 6874052), hereafter Delmonico in view of Shoichiro Sengoku (US Publication 2016/0147684), hereafter Sengoku.
Regarding claim 1 Delmonico discloses a bridge device (bridge 10) operable between a master device (host master via 16) and a slave device (target device 18) of a communication system (Figure 1), said master device and said slave device arranged for communicating with each other via a parent I.sup.2C bus (via lip bus 12) and a child I.sup.2C bus (child bus 14) and using the I.sup.2C protocol (Column 3 lines 12-15), said bridge device comprising
 a parent module (via bridge read engine 24) at one side of said bridge device, said parent module arranged for connecting said parent I.sup.2C bus (12) and comprising a parent I.sup.2C transmitter/receiver device (Lip bus I2C transceiver 20) and a parent module state machine (via data flow diagram from LIP bus to packet handler), (Column 3 lines 53-58; Figure 2 and 19)
a child module (child bus command engine 36) at the opposite side of said bridge device, said child module arranged for connecting said child I.sup.2C bus (14) and comprising a child I.sup.2C transmitter/receiver device (child bus I2C transceiver 50) and a child module state machine (via data flow diagram from child bus to packet handler), (Column 4 lines 58-61; Figure 2 and 19)
whereby said parent module and said child module each comprise an internal bridge interface (via hardware I2C interface that facilitate excellent performance) to exchange messages between said parent module and said child module, said messages being generated by said parent (via data flow diagrams; Figures 19-21) by an event on their respective I.sup.2C buses, (Column 20 lines 56-62; Column 20 line 63-Column 21 line 4)
whereby said parent module and said child module are each arranged for translating an I.sup.2C event to a message (translate LIP command packets into I2C data stream) and for forwarding said message to the module at the other side of the bridge device via said internal bridge interfaces, said module at the other side being arranged for further transmitting said message as an I.sup.2C event towards the I.sup.2C bus at the other side of the bridge device, (Column 3 lines 33-39)
and whereby said parent module and said child module are further each arranged for holding the communication towards (stop condition on the bus; isolation, rendering bridge inoperative) the respective I.sup.2C bus. (Column 6 lines 23-25, Column 4 lines 40-44 and Column 5 lines 16-21) 
Delmonico does not explicitly disclose stretching a clock line on their respective I.sup.2C bus until a message, based on an event occurring on the I.sup.2C bus at the other side of the bridge device and instructing continuation of the communication, is received via said internal bridge interfaces from the module at the other side of the bridge device.
Sengoku discloses by stretching a clock line (via a number of clock cycles used to stretch transmission) on their respective I.sup.2C bus (multi-master bus via I2C; Paragraph [0003]) until a message, based on an event occurring  on the I.sup.2C bus at the other side of the bridge device and instructing continuation of the communication (until its internal logic is ready), is received via said internal bridge interfaces from the module at the other side of the bridge device (via line driver switched between active and high-impedance mode). (Paragraph [0019 and 0119])
Sengoku and Delmonico are analogous art because they are from the same field of endeavor involving coupling between buses and bridges.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed. The motivation behind such a combination would have been to allow legacy I2C devices and I3C protocol compatibility and improve the performance of communications interfaces and on other serial bus technologies that relate to are compatible with, or extend the I2C bus. (Paragraph [0065 and 0066] of Sengoku)

Claim 2 is rejected for the reasons set forth hereinabove for and further the modified Delmonico discloses claim 1, wherein the internal bridge interfaces of said parent module and said child module are connected via a bidirectional communication link (LIP communication is bi-directional). (Column 5 lines 56-60; Figures 1-3 of Delmonico)

Claim 3 is rejected for the reasons set forth hereinabove for and further discloses claim 2, wherein said bidirectional communication link comprises in each direction a First-In-First-Out buffer (incoming/outgoing Lip packet FIFO 28-30). (Figure 2 of Delmonico) 

Claim 4 is rejected for the reasons set forth hereinabove for and further discloses claim 2, wherein said bidirectional communication link also contains an off-board link (connection to another lip bridge). (Figure 1 and 3 of Delmonico)

Claim 5 is rejected for the reasons set forth hereinabove for and further discloses claim 1, wherein said child module (via 36) is arranged for connecting a plurality of child I.sup.2C busses (via child I2C busses; Figure 1 and 22). (Column 21 lines 58-63 and Colum 22 lines 41-43 of Delmonico)

Claim 6 is rejected for the reasons set forth hereinabove for and further discloses claim 1, wherein said child module comprises an address-to-I.sup.2C child bus index table (via target device address field).  (Column 2 lines 23-25 of Delmonico)

Claim 7 is rejected for the reasons set forth hereinabove for and further discloses claim 1, wherein said message is caused by either an I.sup.2C start condition (master asserts an I2C start on the bus) followed by an I.sup.2C device address (slave address), an I.sup.2C stop condition, an I.sup.2C acknowledge, an I.sup.2C not-acknowledge or an I.sup.2C byte. (Column 6 lines 3-5 of Delmonico)

Claim 8 is rejected for the reasons set forth hereinabove for and further discloses claim 1, implemented using a field-programmable gate array, a complex programmable logic device or an application specific integrated circuit (processing circuit via FPGA or ASIC). (Paragraph [0143] of Sengoku)

Claim 9 is rejected for the reasons set forth hereinabove for and further discloses claim 1, wherein said parent module comprises a digital input pin (via pin# 2 of Figure 17) on which an external pulse can trigger (partner reset signal line held asserted) the transmission of an error message to said child module and wherein said child module comprises a digital output pin to generate a pulse in response to receipt of said error message (render the bridge inoperative and electrically inert by tri-stating). (Column lines 44-50 of Delmonico)   

Claim 10 is rejected for the reasons set forth hereinabove for and further discloses comprising at least one master device, at least one slave device and a bridge device as in claim 1, wherein said at least one master device and said at least one slave device are arranged for communicating with each other via a parent I.sup.2C bus and a child I.sup.2C bus and using the I.sup.2C protocol. (Figures 1-3 of Delmonico)

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/12/31/2021Examiner, Art Unit 2181                                                                                                                                                                                                        
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181